Title: To John Adams from J. D. Schweighauser, 19 April 1779
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      Nantz 19 Ap. 1779
     
     The Officers of the Alliance having express’d some discontent at my offering them two Months advance out of which they were to furnish themselves the Cloaths they would think fit, and his Excellency B Franklin having directed me in any such difficulties to apply to you I will take it as a particular favor if you will be kind enough to let me know your opinion on that subject that I may act in consequence and will also be obliged to you for confirming the approbation you have given this morning to the Cloathing of the Marines.
     
      I have the honor to be most respectfully sir Your most humble & mo obt. Servant
      J. Dl. Schweighauser
     
    